[Cite as State ex rel. IdeaStream Pub. Media v. Cleveland, 2021-Ohio-2842.]


                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE EX REL., IDEASTREAM
PUBLIC MEDIA,                                          :

                 Relator,                              :
                                                                              No. 110345
                 v.                                    :

THE CITY OF CLEVELAND,                                 :

                 Respondent.                           :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: WRIT DENIED
                 DATED: August 17, 2021


                                          Writ of Mandamus
                                          Motion No. 547027
                                          Order No. 548010


                                            Appearances:

                 First Amendment Clinic, Case Western Reserve
                 University School of Law, Andrew Geronimo and Sara
                 Coulter, and Gabrielle Wilson, Certified Legal Intern, for
                 relator.

                 Barbara A. Langhenry, Director of Law, City of Cleveland
                 and William M. Menzalora, Chief Assistant Director of
                 Law, and Timothy J. Puin, Assistant Director of Law, for
                 respondent.
KATHLEEN ANN KEOUGH, J.:

               Relator, IdeaStream Public Media (“IdeaStream”), seeks a writ of

mandamus directing respondent, the city of Cleveland (“the city”), to release any

videos that capture an officer-involved shooting that was recorded by any external

security cameras operated by the Cuyahoga Metropolitan Housing Authority

(“CMHA”). The city claims that it properly denied the records request because the

video it has in its possession is not its record, but that of CMHA, and even if it was,

the confidential law enforcement investigatory record (“CLEIR”) exception to Ohio’s

Public Records Act applies to the video. For the reasons that follow, we find that the

action is moot, deny the requested writ, and deny IdeaStream’s request for statutory

damages and costs.

Background

               According to the complaint filed on March 7, 2021, Matthew

Richmond, a reporter for IdeaStream, filed a public records request with the city on

February 16, 2021. There was an officer involved shooting that took place on the

premises of a CMHA-owned property on November 13, 2020. The request sought

“[v]ideo footage from any CMHA-owned cameras that captured the incident,

including any security cameras on the exterior of buildings surrounding the site of

the shooting and any footage from police vehicle dashboard cameras at or near the

scene at the time of the incident.” The complaint and other filings in this case alleges

that IdeaStream first inquired with CMHA if a camera that was near the location of

an officer-involved shooting was operating and captured the incident. CMHA
directed IdeaStream to the city for any video records. CMHA informed IdeaStream

that any videos were taken by the city in the course of a police investigation.

IdeaStream then filed the above request with the city. The city denied the request

on February 23, 2021, stating, “The information requested is part of an open

investigation and not releasable at this time based on the confidential law

enforcement investigatory record exception in R.C. 149.43(A)(1)(h), (A)(2).”

              IdeaStream then initiated the present action. This court ordered the

city to submit to the court for in camera inspection any records for which it was

claiming an exception.    The city provided a single, roughly 20-minute video.

IdeaStream also instituted a similar mandamus action against CMHA in State ex rel.

Ideastream Pub. Media v. Cleveland Metro. Hous. Auth., 8th Dist. Cuyahoga No.

110346, seeking the same video records in the present action as well as a personnel

file for a CMHA police officer. Mediation was initially set and then canceled at

IdeaStream’s request. Mediation was later attempted at the request of the city, but

was ultimately unsuccessful. The briefing of the parties indicates that during

mediation the video produced by the city for in camera inspection was shown to

IdeaStream by the city. The city did not provide a copy or let IdeaStream record it.

              On June 3, 2021, the city filed a motion for summary judgment.

IdeaStream filed its opposition on June 28, 2021. On July 7, 2021, in the related

action, CMHA filed a notice that it had produced to IdeaStream the video that had

been submitted for in camera inspection. On July 14, 2021, the city filed a similar

notice stating that it had provided the video to IdeaStream.
Law and Analysis

      Standards for Mandamus

               Mandamus is one of the appropriate means for vindicating the

public’s right to access public records under Ohio’s Public Records Act, R.C. 149.43.

R.C. 149.43(C)(1)(b); State ex rel. Summers v. Fox, 163 Ohio St.3d 217, 2020-Ohio-

5585, 169 N.E.3d 625, ¶ 26. Successful relators must demonstrate, by clear and

convincing evidence, that they have a clear legal right to the requested relief and the

respondent has a clear legal duty to provide that relief. Id. at ¶ 27, citing State ex

rel. Cincinnati Enquirer v. Sage, 142 Ohio St.3d 392, 2015-Ohio-974, 31 N.E.3d 616,

¶ 10. Further, any doubt should be resolved in favor of a records requester because

“Ohio’s Public Records Act ‘is construed liberally in favor of broad access * * *.’” Id.,

quoting State ex rel. Cincinnati Enquirer v. Hamilton Cty., 75 Ohio St.3d 374, 376,

662 N.E.2d 334 (1996). Finally, “unlike in other mandamus cases, ‘[requesters] in

public records cases need not establish the lack of an adequate remedy in the

ordinary course of law.’” State ex rel. Caster v. Columbus, 151 Ohio St.3d 425, 2016-

Ohio-8394, 89 N.E.3d 598, ¶ 15, quoting State ex rel. Data Trace Information

Servs., L.L.C. v. Cuyahoga Cty. Fiscal Officer, 131 Ohio St.3d 255, 2012-Ohio-753,

963 N.E.2d 1288, ¶ 25.
               The matter is before this court on summary judgment. Pursuant to

Civ.R. 56, summary judgment is appropriate when “an examination of all relevant

materials filed in the action reveals that there is no genuine issue as to any material

fact and that the moving party is entitled to judgment as a matter of law.” State ex

rel. Ames v. Portage Cty. Bd. of Commrs., Slip Opinion No. 2021-Ohio-2374, ¶ 11,

citing Civ.R. 56(C).

      Mootness

               “A public office may produce the requested records prior to the court’s

decision, which generally renders a claim involving the failure to produce records

moot.” State ex rel. Ullmann v. Klein, 160 Ohio St.3d 457, 2020-Ohio-2974, 158

N.E.3d 580, ¶ 12, citing State ex rel. Striker v. Smith, 129 Ohio St.3d 168, 2011-Ohio-

2878, 950 N.E.2d 952, ¶ 18-22. “A court considering a claim of mootness must first

determine what records were requested, and then whether all responsive records

were provided.” Andes v. Ohio Attorney Gen. Office, Ct. of Cl. No. 2017-00144-PQ,

2017-Ohio-4251, ¶ 8.

               IdeaStream has been provided the video it seeks. It has been afforded

the relief to which it would be entitled if it were successful in this action. See State

ex rel. Chapnick v. E. Cleveland City School Dist. Bd. of Edn., 93 Ohio St.3d 449,

451, 755 N.E.2d 883 (2001), citing State ex rel. Jones v. O’Connor, 84 Ohio St.3d

426, 704 N.E.2d 1223 (1999) (“Mandamus does not lie to compel an act that has

already been performed”). “Absent contrary evidence in the record,” an averment

that all responsive records have been produced is sufficient to demonstrate that a
records request is moot. State ex rel. Kesterson v. Kent State Univ., 156 Ohio St.3d

22, 2018-Ohio-5110, 123 N.E.3d 895, ¶ 18. Here, there is no such contrary evidence.

The action is, therefore, moot.


      Statutory Damages and Costs

               Even where a public records mandamus is moot, a relator may still be

entitled to statutory damages, costs, or attorney fees. State ex rel. Kesterson v. Kent

State Univ., 156 Ohio St.3d 13, 2018-Ohio-5108, 123 N.E.3d 887, ¶ 13. IdeaStream

has sought statutory damages and costs.

               R.C. 149.43(C)(2) states, in part,

      If a requester transmits a written request by hand delivery, electronic
      submission, or certified mail to inspect or receive copies of any public
      record in a manner that fairly describes the public record or class of
      public records to the public office or person responsible for the
      requested public records, except as otherwise provided in this section,
      the requester shall be entitled to recover the amount of statutory
      damages set forth in this division if a court determines that the public
      office or the person responsible for public records failed to comply with
      an obligation in accordance with division (B) of this section.

               “Statutory damages are available to a public-records requester who

proves by clear and convincing evidence that he or she transmitted to the public

office a written request for documents by ‘hand delivery, electronic submission, or

certified mail.’” State ex rel. Ullmann, 160 Ohio St.3d 457, 2020-Ohio-2974, 158

N.E.3d 580, at ¶ 13, quoting R.C. 149.43(C)(2).

               The complaint filed in this case states that IdeaStream’s reporter

submitted a written records request to the city. It does not say how that request was
transmitted. Similarly, the affidavit filed with the complaint does not specify the

means of transmission of the request. It is also not apparent on the face of the

records request, attached to the complaint, how the request was submitted.

IdeaStream’s complaint, attached affidavits and documents, and filings made in this

case do not evince how the written request was transmitted to the city.

              The first step in the decision to award statutory damages is an inquiry

into whether the public records request was transmitted in a manner that could

entitle one to statutory damages. This is a necessary element required for the award

of statutory damages that must be shown by the relator. Barnes v. Cleveland Div.

of Records Administration, 2021-Ohio-212, 167 N.E.3d 51, ¶ 35 (8th Dist.); State ex

rel. Ullmann at ¶ 13.

              IdeaStream has failed to show that its request was made by certified

mail, hand delivery, or electronic means. Therefore, the court is unable to award

statutory damages.

              Court costs are available to a relator if a court instructs a relator to

comply with an obligation imposed by R.C. 149.43(B). R.C. 149.43(C)(3)(a)(i). The

action is moot, so this court is not doing so. Costs are also available under R.C.

149.43(C)(3)(a)(ii) “[i]f the court makes a determination described in division

(C)(3)(b)(iii) of this section, the court shall determine and award to the relator all

court costs, which shall be construed as remedial and not punitive.” The referenced

subsection, 149.43(C)(3)(b)(iii), requires the court to find that the respondent

“acted in bad faith when the office or person voluntarily made the public records
available to the relator” during the course of a mandamus action. Further, the

subsection provides that there is no presumption of bad faith, and does not allow

discovery on this issue. Id.

      “‘The term “bad faith” generally implies something more than bad
      judgment or negligence.’” [State ex rel. McDougald v. Greene, 161 Ohio
      St.3d 130, 2020-Ohio-3686, 161 N.E.3d 575,] ¶ 26, quoting State v.
      Tate, 5th Dist. Fairfield No. 07 CA 55, 2008-Ohio-3759, ¶ 13. It
      “‘imports a dishonest purpose, moral obliquity, conscious wrongdoing,
      breach of a known duty through some ulterior motive or ill will
      partaking of the nature of fraud. It also embraces actual intent to
      mislead or deceive another.’” Id., quoting Slater v. Motorists Mut. Ins.
      Co., 174 Ohio St. 148, 187 N.E.2d 45 (1962), paragraph two of the
      syllabus, rev’d on other grounds, Zoppo v. Homestead Ins. Co., 71 Ohio
      St.3d 552, 644 N.E.2d 397 (1994), paragraph one of the syllabus.

State ex rel. Summers, 163 Ohio St.3d 217, 2020-Ohio-5585, 169 N.E.3d 625, at ¶ 18.

               We take no position on whether the CLEIR exception actually applies

to the video record. However, based on the arguments advanced by the city, this

court does not find that it acted in bad faith in withholding the record based on its

belief that the record fell within an exception to the public records act. Accordingly,

this court does not award costs under the Public Records Act.

               The city’s motion for summary judgment is denied as moot in part

and granted in part. IdeaStream’s request for writ of mandamus is denied as moot.

Each party to bear its own costs. The clerk of courts is directed to serve notice of this

judgment upon all parties as provided in Civ.R. 58(B).
             Writ denied.



_______________________________
KATHLEEN ANN KEOUGH, JUDGE

LARRY A. JONES, SR., P.J., and
LISA B. FORBES, J., CONCUR